DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 02/22/2021, has been entered and carefully considered.  Claims 1-2, 6, 11-12, and 16 are amended, claims 3-5, 7-10, 13-15, 17-20 have been canceled, and claims 21-24 are added.  Claims 1-2, 6, 11-12, 16 and 21-24 are currently pending.
	 
Response to Arguments
2.	Applicant’s arguments, filed on 02/22/2021, regarding claim 1 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 6, 11, 16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki et al. (PG Pub. US 2020/0015147), hereinafter Malkamaki, in view of Shi et al., (US2020/0252853), hereinafter Shi.
Regarding Claim 1, Malkamaki teaches An Integrated Access Backhaul (IAB) node comprising: a transceiver; and a controller coupled with the transceiver ([Para. 0051-0052] Fig. 8 illustrates an example of an IAB node includes processor coupled with transceiver), and
Configured to: identify at least one of a data congestion or a buffer overflow ([Para. 0043] a NE may experience a network congestion and/or radio link blockage and/or other radio link failure, and uplink data cannot be forwarded on any possible link); Generate, by an adaptation (ADAP) entity, first type control data including a data 
Malkamaki does not disclose wherein the ADAP entity is configured to receive from at least one first radio link control (RLC) channel, and map data into a least one second RLC channel based on a Quality of Service (QoS)  
Shi teaches wherein the ADAP entity is configured to receive from at least one first radio link control (RLC) channel, and map data into a least one second RLC channel based on a Quality of Service (QoS) ([Para. 0004] describes a relay node (RN) performs communication between base station and terminal using a backhaul link. [Para. 0265-0268] Fig. 17 shows mapping a DRB in a plurality of DRBs between the base station, the RN nodes and terminal device based on specific quality of service (Qos) information, and a quality of service classification identifier (QCI) to the adaptation layer. [Para. 0308-0319] a downlink data packet transfer at the base station is processed (adding a QoS flow ID) separately at a PDCP layer, a RLC layer,  a MAC layer, and a PHY layer of the base station, and is transferred to a PHY layer of the RN 1 is shown in a line identified by 4 in Fig. 19. Subsequently, the RN3 receiving the data frame and separately processes the data frame at the PHY layer, a MAC layer, an RLC 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer generate data congestion control information from Malkamaki, and mapping RLC channel based on QoS from Shi to improve service quality to the adaptation layer.

Regarding Claim 6, Malkamaki does not disclose wherein the controller is configured to: configure a signal radio bearer (SRB) connecting to packet data convergence protocol (PDCP) layer via a third RLC layer bypassing the ADAP entity; and process a radio resource control (RRC) message via the SRB.
Shi further teaches wherein the controller is configured to: configure a signal radio bearer (SRB) connecting to packet data convergence protocol (PDCP) layer via a third RLC layer bypassing the ADAP entity; and process a radio resource control (RRC) message via the SRB. ([Para. 0102-0106, 0136, 0157, 0170, 0261, 0294, 0296] Fig. 11 shows a control plane protocol stack architecture includes an RRC layer, a PDCP layer, an RLC layer, a MAC layer, and a PHY layer from top to bottom. For example, an RRC message sent by the terminal device to the base station or sent by the base station to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer generate data congestion control information from Malkamaki, and mapping RLC channel based on QoS from Shi to improve service quality to the adaptation layer.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.

Regarding Claim 22, the combination of Malkamaki and Shi, Malkamaki further teaches wherein the controller is configured to: identify a radio link failure; generate, by the ADAP entity, the first type control data including a radio link failure indication; and transmit the first type control data to the at least one source wireless node. ([Para. 0043] a NE may experience a radio link blockage and/or other radio link failure, and uplink data cannot be forwarded on any possible link); [Para. 0022-0023, 0033, 0043] Fig. 1 shows an IAB network, where each IAB network node includes an adaptation layer (ADAP). An adaptation layer status report (i.e., congestion control information) is triggered to be generated in the intermediate source IAB node and sent to the parent node of the source IAB node (source node) when radio link failure or radio link blockage 
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 22 above.

4.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki in view of Shi as applied to claims 1 and 11 respectively above, and further in view of Yi et al. (PG Pub. US 2018/0014313), hereinafter Yi.
Regarding Claim 2, Malkamaki does not disclose wherein the controller is configured to: identify at least one data radio bearer (DRB) corresponding to at least one user equipment (UE); group the at least one identified DRB based on a predetermined configuration; and map the grouped DRBs to the at least one new RLC channel.
Shi further teaches wherein the controller ([Para. 0335-0356] Fig. 25, shows the first device may be a relay device [0107] includes processor 120), is configured to: identify at least one data radio bearer (DRB) corresponding to at least one user equipment (UE) ([Para. 0096, 0312] The adaptation layer is used to add or identify an identifier of the terminal device and an identifier of a data radio bearer DRB mapping data of the terminal. After receiving the data frame via RLC layer (first RLC) from the RN2 as shown in a line identified by 3, the adaptation layer of the RN3 identifies the radio bearer information (DRB ID) corresponding to data for transmission to the terminal device indicated by DRB ID information [0279]).

Yi teaches group the at least one identified DRB based on a predetermined configuration; and map the grouped DRBs to the at least one second RLC channel ([Para. 0009-0012, 0049-0055, 0085-0087, 0091] Fig. 5 shows a LTE protocol architecture for the downlink, where radio bearers for the downlink IP packets are concatenated at the RLC layers into RLC logical channel configured for a terminal. Multiple radio bearer may be configured as radio bearer groups (RBGs) and select a RBG for mapping to at least a logical channel in logical channel group (LCG) based RBG ID provide by eNB. For example, the predetermined rule may be at least one of: selecting a RBG having a logical channel with the highest logical channel priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaption layer in a protocol stack from Malkamaki and Shi and the teaching of the mapping grouped radio bearers to logical channel from Yi to improve service quality, and expand and improve coverage and system capacity.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
s 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki in view of Shi as applied to claims 1 and 11 respectively above, and further in view of Hlibiciuc et al. (PG Pub. US 2011/0110221), hereinafter Hlibiciuc.

Regarding Claim 21, the combination of Malkamaki and Shi does not disclose the controller is further configured to receive second control type data including an indication to perform a data congestion control.
Hlibiciuc teaches the controller is further configured to receive second control type data including an indication to perform a data congestion control ([Para. 0080-0083] Fig. 4 shows a signaling gateway relaying message between an SS7 network 402 and an IP-based network 403 comprises a processing unit 406. Fig. 5 shows the signaling gateway including adaptation layer and congestion management unit may receive congestion management messages from the IP network node associated with the hosted SPC for performing congestion control functions by comparing congestion level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaption layer in a protocol stack from Malkamaki and Shi and the teaching of the congestion control from Hlibiciuc to improve network protection against network and node congestions.

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 21 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170303159, Ma et al. discloses Adapting communication parameters to link conditions, traffic types, and/or priorities.
US 20140040498, Oyman et al. discloses Methods for quality-aware adaptive streaming over hypertext transfer protocol.
US 20110125905, Baucke et al. discloses Allocation of Resources to Shared Spectrum Operators.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413